Citation Nr: 1531066	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for a septal deformity, residual of a left nasal valve injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a septal deformity, residual of a left nasal valve injury, and assigned a noncompensable disability rating, effective April 5, 2004.

In November 2007, the Veteran filed a claim for a compensable disability rating for his service-connected septal deformity, residual of a left nasal valve injury.  In a February 2008 rating decision, the RO continued a noncompensable disability rating for the septal deformity, residual of a left nasal valve injury.  In March 2009, a SOC was issued.  While the SOC addressed the matter as a new claim for an increased rating, the Veteran submitted a timely substantive appeal to the initial rating action in April 2005 and this matter is an initial increased rating claim.  

In September 2010, the Veteran was scheduled for a video-conference hearing before a Veterans Law Judge.  An August 9, 2010, letter notified the Veteran of the date and time of the Board hearing, which was sent to his address of record.  See 38 C.F.R. § 3.1(q) (2014) (notice means written notice sent to a claimant or payee at his or her latest address of record).   He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).  

In January 2013, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings. 


FINDING OF FACT

A septal deformity, residual of a left nasal valve injury, is manifested by partial blockage of each nostril, but less than 50 percent blockage in each nostril. 
CONCLUSION OF LAW

The criteria for a compensable disability rating for septal deformity, residual of a left nasal valve injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.14, 4.31, 4.7, 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, the Veteran's claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the September 2004 rating decision, the RO issued a letter in July 2004 that advised the Veteran of the evidence necessary to substantiate his claim and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in December 2007, December 2008, and February 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to notify or to assist that has been unmet.



II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable disability rating throughout the entire appeal period.  As discussed below, the Board concludes that a staged rating is not warranted. 

The Veteran's septal deformity, residual of a left nasal valve injury, is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 6599-6502.  Under Diagnostic Code 6502, deviation of nasal septum warrants a 10 percent rating (the maximum schedular rating) when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.  

In this case, the Veteran seeks a compensable disability rating for his septal deformity, residual of a left nasal valve injury.  As will be explained below, the Board finds that a compensable rating is not warranted.   

In an August 2004 VA examination report, the Veteran reported breathing problems through his left nostril.  A Computed Axial Tomography (CAT) scan showed a deviated septum.  Upon physical examination, the VA examiner found a deformity in the left nasal area, with a less opening of the left nostril than the right nostril.  

During the December 2007 VA examination, the Veteran reported that his nasal deformity interferes with his breathing through his nose and causes watery discharge.  The examiner diagnosed septal deformity, residual of a left nasal valve injury and noted that the opening to the left nostril is less than the right nostril.  

In November 2008, the Veteran stated that he is unable to breathe through his nose and asserted that his nasal passages are at least 50 percent blocked. 

In the December 2008 VA examination, the Veteran reported difficulty breathing through his nose and persistent nasal drainage with discharge.  He described he experiences a tingling sensation when he blows his nose.  Upon physical examination, the VA examiner found 70 percent nasal obstruction on the left side and 20 percent nasal obstruction on the right side.  

During the February 2013 VA examination, the Veteran reported difficulty breathing through his nose, persistent nasal drainage, rhinitis, sinusitis, and sinus headaches.  Upon physical examination, the VA examiner found 70 percent nasal obstruction on the left side and 20 percent nasal obstruction on the right side and permanent hypertrophy of turbinates.  

The Board finds that the Veteran's septal deformity, residual of a left nasal valve injury, more closely approximates the assigned noncompensable disability rating.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502.  His subjective symptoms show that he experiences difficulty breathing through his nose and persistent nasal drainage.  Objective findings consistently show partial blockage in both nostrils and less than 50 percent blockage in the right nostril.  See, e.g., VA examination reports dated December 2008 and February 2013.

The next higher rating, 10 percent, requires evidence of nasal deviation of the septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; however, these symptoms are not present.  Therefore, a compensable rating is not warranted.

The December 2008 and February 2013 VA examiners attributed the Veteran's sinusitis and rhinitis to his septal deformity, residual of a left nasal valve injury.  The Veteran is in receipt of a 50 percent rating for sinusitis and 30 percent rating for rhinitis.  The criteria for a 10 percent evaluation for rhinitis is nearly identical to the criteria for a 10 percent rating for septal deformity and assigning separate compensable evaluations for both would be pyramiding.  See 38 C.F.R. § 4.14 (2014) (The evaluation of the same disability under various diagnoses is to be avoided).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the Court found that a separate evaluations could be assigned where none of the symptoms of the conditions were duplicative or overlapping).  

The Board also has considered other possible Diagnostic Codes.  However, the Veteran's medical history, his current diagnosis demonstrate that Diagnostic Code 6502 most appropriately reflects his symptoms associated with his septal deformity, residual of a left nasal valve injury.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

Accordingly, the evidence of record has not shown that the Veteran's septal deformity, residual of a left nasal valve injury warrants a separate compensable disability rating and the claim is denied.  

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's septal deformity, residual of a left nasal valve injury.  As indicated above, the December 2007, December 2008, and February 2013 VA examiners noted the Veteran's complaints of difficulty breathing through his nose and persistent nasal drainage.  As such, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned noncompensable disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his septal deformity, residual of a left nasal valve injury, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The rating schedule is adequate to evaluate the Veteran's disability picture.  To the extent that the Veteran's septal deformity, residual of a left nasal valve injury, may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Here, the evidence shows that the Veteran has been employed.  While the examiners have noted that the septal deformity and respiratory difficulties have impacted the Veteran's ability to work, the 50 percent rating for sinusitis and 30 percent rating for rhinitis contemplate a significant employment handicap and the current evaluations adequately compensate the Veteran for his exhibited respiratory problems.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  Accordingly, a clear preponderance of the evidence is against a finding that the severity of his septal deformity, residual of a left nasal valve injury, warrants a TDIU.



ORDER

Entitlement to a compensable rating for septal deformity, residual of a left nasal valve injury, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


